--------------------------------------------------------------------------------

Exhibit 10.2
 
CATERING SERVICE AGREEMENT
 


This catering service agreement (the “Agreement”) is made by and between,
 
Party A: Ningbo Omni-Tech Innovations Co., Ltd., having its principle place of
business at No. 78 Mid-Dagang Road, Beilun District, Ningbo, PRC (“Client”)
 
AND
Party B: Ningbo Yiji Supply Chain Management Co., Ltd, having its principle
place of business at Plant #11, 599 Hengshan Road West, Beilun, Ningbo, PRC
(“Caterer”).
 
Party A and Party B shall be referred to hereinafter collectively the “Parties”
or individually a “Party”.


After friendly discussion, the Parties agree as follows with respect to the
provision of catering service by Caterer for Client:
 


Article 1. The Service, Service Term, and Main Terms and Conditions
 
1.1           The Service:
 
Caterer shall provide standard lunch boxes at the price of RMB7/meal to Client’s
employees from Mondays to Fridays (and on weekends or holidays, if necessary).
 
(1)
Client shall inform Caterer of the number of customers for lunch by telephone
before 9: 30 a.m. every day so that Caterer can have sufficient time to prepare
for the lunch.

 
(2)
Caterer shall prepare and pack the food for the number provided by Client, and
then deliver the lunch boxes to Client’s cafeteria at the time designate by
Client.

 
(3)
Caterer shall ensure that the food be supplied with adequate quantity and in
warm condition.

 
(4)
Client shall check the total numbers of lunch boxes with Caterer’s staff before
lunch time. After checking, Client will sign on the catering book to confirm the
quantity of meals served (The receipt for meals delivered will be retained with
Client for filing purpose).



 
1.2
Service Term:

 
One year, commencing on September 1, 2010 and ending on August 31, 2011. The
first three (3) months are probation period (“Probation Period”).


 
1.3          Payment:
 
Both parties shall settle the balance due on the 25th day of each month. Caterer
shall check the account payable with Client according to the catering book
signed by Client. After confirmation, Caterer shall provide Client with the
invoices before the 10th day of the next month. Client shall pay the confirmed
amount for that month before the 25th day of the next month.
 


 
1

--------------------------------------------------------------------------------

 
 
Article 2.   Rights and Obligations of Caterer
 
2.1           Caterer shall strictly comply with the Law of People's Republic of
China on Food Hygiene, the Measures of Ningbo Municipality on the Administration
of Catering Service and Food Hygiene , and establish a system of food hygiene
administration to prevent the food hygiene accidents


 
2.2           The employees assigned by Caterer shall pass the physical
examination and hold the health certificates for work.


 
2.3           To ensuren the food hygiene, Caterer shall purchase, at its own
expense, Liability Insurance for Cafeteria and provide Client with the insurance
policy for confirmation.
 


 
Article 3.   Rights and Obligations of Client
 
3.1           Client has the right to inspect the food production center’s
hygiene conditions and food quality. For any non-compliance, Client is entitled
to require Caterer to rectify it within specified time period.


 
3.2           Client has the right to relay cafeteria customers justified
opinions and complaints to Caterer, and require Caterer to coordinate and
resolve the said opinions and complaints properly. If Caterer fails to rectify
the opinions and complaints which have been reported twice or more times,
Caterer shall pay a penalty for RMB200 each time.
 


 
Article 4.   Modification, Cancellation and Termination of the Agreement
 
 
4.1           The Agreement shall be binding upon both parties after taking
effective. Neither party may modify or cancel this Agreement at its discretion.
In the event that one Party deems any modification or termination of this
Agreement necessary during the Probation Period, it shall give a 3-day prior
notice to the other Party without incurring any liabilities for breach of
contract. If one Party deems any modification or termination of this Agreement
necessary after the Probation Period, it shall give a one-month prior notice to
the other Party and this Agreement will be so modified or terminated if the
Parties enter into a new written agreement after consultation.


4.2            If Caterer is in breach of the provision of Article 2.1 herein
and has caused material food safety and hygiene accidents, Client is entitled to
terminate this Agreement without incurring any liabilities for breach of
contract.
 
 
 
2

--------------------------------------------------------------------------------

 

 
Article 5.  Breach of Contact


5.1           Liabilities for Caterer’s Breach


(1) If Caterer breaches the provisions of Article 2.1 herein and has caused food
safety and hygiene accidents, and if the competent health authority deems it is
caused due to Caterer’s default, Caterer shall be liable for the
responsibilities in accordance with the Law of the People's Republic of China on
Product Quality and Law of the People's Republic of China on Protection of
Consumer Rights and Interests.


(2) If Caterer breaches the provision of Article 4.1 herein and terminate this
Agreement without causes, Caterer shall pay RMB5,000 to Client as liquidated
damage.
 
 
5.2           Liabilities for Client’s Breach


(1) If Client breaches the provision of Article 4.1 herein and terminate this
Agreement without causes, Client shall pay RMB5,000 to Caterer as liquidated
damage.


(2) If Client has any other breaches and causes the damages to the interest of
Caterer, Client shall compensate Caterer for any loss incurred therefrom.
 


 
Article 6.   Miscellaneous
 
6.1           This Agreement shall be prepared in two (2) copies and either
party will keep one(1) copy. This Agreement shall take effective upon signature
or stamped by both parties.


 
6.2           Upon expiration of this Agreement, Caterer shall have the
preemptive right to renew this Agreement with Client under the same terms and
conditions.


 
6.3           In case of any dispute arising herefrom, both parties shall
consult and negotiate friendly. Failing which, the dispute shall be submitted to
a competent court for resolution.
 


 
Party A:  Ningbo Omni-Tech Innovations Co., Ltd. (stamped)
 
Signature:
 
Date:        September 1, 2010
 


 
Party B:   Ningbo Yiji Supply Chains Management Co., Ltd. (Stamped)
 
Signature:
 
Date:
 
 
 
 
3

--------------------------------------------------------------------------------
